Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 1 of 20




     EXHIBIT C




                                                                  Exhibit C
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 2Filed
                                                                                   of 208/2/2019 12:53 PM
                                       19-08-84791-C                                                   Cathy Stuart
                                                                                                       District Clerk
                                                                                             Victoria
                    JESUS LEAL and JESSICA LEAL v ALLSTATE VEHICLE & PROPERTY INS CO AND KEITH RANDALLCounty,
                                                                                                          LOUISTexas
                                                                                             By: Crystal Hernandez




                                                                                     9
     4&"/).D$"35):          TNDDBSUIZ!XIMBXDPN      JESUS LEAL and
                                                        JESSICA LEAL
    (VMG'SXZ        

                                                         ALLSTATE VEHICLE &
     )PVTUPO59          
                                                        PROPERTY INS CO and
                                                        KEITH RANDALL LOUIS
                               




    9




      x


Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 3Filed
                                                                                   of 208/2/2019 12:53 PM
                                                                                                                       Cathy Stuart
                                                                                                                       District Clerk
                                                                                                             Victoria County, Texas
                                                                                                             By: Crystal Hernandez
                                                                        19-08-84791-C
                                                         CAUSE NO. ________

             JESUS LEAL and JESSICA LEAL                            §               IN THE DISTRICT COURT OF
                                                                    §
                   Plaintiffs,                                      §
                                                                    §
             v.                                                     §
                                                                    §                VICTORIA COUNTY, TEXAS
             ALLSTATE VEHICLE & PROPERTY                            §
             INSURANCE COMPANY and KEITH                            §
             RANDALL LOUIS                                          §
                                                                    §
                   Defendants.                                      §               ________ JUDICIAL DISTRICT

                                                PLAINTIFFS’ ORIGINAL PETITION

                       COME NOW, Plaintiffs, JESUS LEAL AND JESSICA LEAL, who file this, Plaintiffs’

             Original Petition against Defendants, ALLSTATE VEHICLE & PROPERTY INSURANCE

             COMPANY AND KEITH RANDALL LOUIS, and, for cause of action, would respectfully show

             this Honorable Court the following:

                                                 I. DISCOVERY CONTROL PLAN

                       1.        Plaintiffs intend for discovery to be conducted under Level 3 of Rule 190 of the

             TEXAS RULES         OF     CIVIL PROCEDURE. This case involves a first-party insurance policy dispute

             concerning damages attributable to Hurricane Harvey. This dispute involves complex legal issues

             originating from the TEXAS INSURANCE CODE, common law, and recent Texas case law. It will

             include        intricate     discovery   regarding   claims-handling    practices,   coverage   decisions,

             adjustment/payment of claims, including Plaintiffs’ claim, as well as and the systematic approach by

             Allstate Vehicle & Property Insurance Company and its adjusters to the handling of catastrophic

             loss property damage claims arising from Hurricane Harvey. Plaintiffs therefore, respectfully ask the

             Court to order that discovery be conditioned in accordance with a discovery control plan tailored to

             the particular circumstances of this suit.




Copy from re:SearchTX
                   Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 4 of 20



                                                        II. PARTIES

                      2.      Plaintiffs, Jesus and Jessical Leal, are Texas residents who reside in Victoria County,

             Texas.

                      3.      Defendant, Allstate Vehicle & Property Insurance Company (“Allstate”), is a Foreign

             insurance company licensed and authorized to engage in the business of insurance in the State of

             Texas. Allstate may be served with process by serving its registered agent: C.T. Corporation

             System, 1999 Bryan Ste. 900, Dallas, TX 75201-3136.

                      4.      Defendant, Keith Randall Louis, is an individual licensed adjuster who at all times

             material to the allegations in this Petition, has done business in the State of Texas. Mr. Louis may be

             served with process at:: 1292 Tweedy Road, Valley Mills, TX 76689-2535, or wherever else Mr.

             Louis may be found.

                                              III. JURISDICTION & VENUE

                      5.       This Court has jurisdiction over this cause of action because the amount in

             controversy is within the jurisdictional limits of the Court. Pursuant to Rule 47 of the TEXAS RULES

             OF   CIVIL PROCEDURE, Plaintiffs state they seek monetary relief in excess of $100,000.00 and less

             than $200,000.00. Plaintiffs reserve the right to amend their petition during and/or after the

             discovery process.

                      6.      This Court has personal jurisdiction over Allstate because Allstate is an insurance

             company licensed to do business in Texas and Plaintiffs’ causes of action arise out of Allstate’s

             business activities in this state.

                      7.      This Court has personal jurisdiction over Keith Randall Louis because Mr. Louis

             engages in the business of adjusting insurance claims in the State of Texas, and Plaintiffs’ causes of

             action arise out of Mr. Louis’s business activities in the State of Texas.




                                                           Page 2 of 12

Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 5 of 20



                     8.       Venue is proper in Victoria County because the insured property is located in

             Victoria County and all or a substantial part of the events giving rise to this lawsuit occurred in

             Victoria County. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                                         IV. FACTS

                     9.       Plaintiffs own and reside in a home in Victoria, Victoria County, Texas (the

             “Property”). Allstate sold, and Plaintiffs paid for, a Texas homeowners’ insurance policy (Policy No.

             000836706302, the “Policy”) to protect and insure Plaintiffs’ dwelling, other structures, personal

             property, and other items applicable to the Property.

                     10.      From August 25th through September 1, 2017, Hurricane Harvey swept across

             Texas causing widespread destruction and devastation due to extreme winds up to 130 miles an hour

             in Victoria County and surrounding areas. Beginning on or about August 26, 2017, Hurricane

             Harvey’s massive wind field caused widespread destruction in and around Victoria County, and

             Plaintiffs’ Property, specifically.

                     11.      Plaintiffs’ Property suffered extensive wind and wind-related damage during

             Hurricane Harvey. Specifically, the Hurricane damaged the entire roof, exterior fascia board,

             multiple doors, exterior light fixtures, windows, and an air conditioning unit. The home also

             sustained substantial interior water damage as a result of the wind damage to the roofing system.

                     12.      Following Hurricane Harvey, Plaintiffs promptly and timely reported their Property

             claim (the “Claim”) with Allstate under the Policy and asked Allstate to cover the cost of repairs

             required to return the Property to its pre-loss condition, including, but not limited to, replacement

             of the roof, repairs to wind and debris damages to all exterior elevations, as well as repair of the

             significant interior water damage to virtually all interior surfaces and building systems.

                     13.      Plaintiffs are entitled to these benefits under the Allstate Policy as it specifically

             covered Plaintiffs’ dwelling for wind and wind-related damage, and specifically, hurricane damage.

             All of the damage to the Property was covered under the express terms of the Policy.
                                                           Page 3 of 12

Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 6 of 20



                     14.     Allstate assigned three adjusters, the last of which was Defendant, Keith Randall

             Louis, to perform the investigation and initial inspection of the Property on its behalf.

                     15.      Mr. Louis, however, because of inadequate training or improper instruction, failed

             to perform a reasonable and adequate investigation of Plaintiffs’ Claim. In doing so, Mr. Louis either

             completely missed or simply ignored damages that were present at the time of his inspection and

             were clearly attributable to Hurricane Harvey’s powerful winds.

                     16.     The inadequacy of Mr. Louis’s investigation and adjustment of Plaintiffs’ Claim is

             evidenced by the fact he neither adjusted for, nor included, the full scope of Plaintiffs’ roof damage

             and neglected even to address, or note, multiple rooms in the Property. Plaintiffs’ roof sustained

             extensive wind damage to its entire surface and to the underlying structure/framing. Evidence of

             wind damage is readily apparent from even a casual view. The massive amount of roof damage

             allowed water to penetrate the Property’s exterior in multiple locations and resulted directly in the

             substantial interior damage to Plaintiffs’ home, which damage Mr. Louis also failed to document

             properly or sufficiently.

                     17.     Although Plaintiffs notified and, later, reminded Allstate numerous times of the

             significant widespread roof damage which caused major leaks throughout the interior of the

             Property, Allstate and its adjusters, including Mr. Louis, failed to fully and adequately inspect the

             damaged areas of Plaintiffs’ property, including the roof, among other items and areas. Mr. Louis’s

             failure to record the full extent of the wind-damaged Property resulted in an improperly under-

             scoped and consequently undervalued final estimate for repairs that Mr. Louis submitted to Allstate

             (the “Estimate”).

                     18.     As an illustration—and certainly not intended as a complete listing of all of the

             errors and omissions in Mr. Louis’s investigation and adjustment—the following are just some of

             the unfair and unreasonable low points from his “inspection” and Estimate:



                                                          Page 4 of 12

Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 7 of 20



                             i.      The Estimate under-scopes the amount necessary to repair the roof to its
                                     pre-loss and functioning condition.
                            ii.      The Estimate fails to document any damage to thousands of square feet
                                     of visibly destroyed drywall, insulation, and baseboards needing to be
                                     removed, replaced, textured, painted, and sealed.
                           iii.      The Estimate under-scopes the amount necessary to restore the Leal’s
                                     kitchen to its pre-loss condition by failing to allocate amounts necessary
                                     to remove and replace cabinetry and marble countertop.
                           iv.       The Estimate fails to provide any amounts to prime and paint exterior
                                     siding, fascia, and soffit.
                           v.        The Estimate under-scopes the amount of damage to the Leal’s fence.

                     19.          Unfortunately, over a year-and-a-half has passed since Hurricane Harvey made

             landfall and the Leal home remains in disrepair because Allstate has yet to appreciate the full extent

             of Harvey-related damages to the Leal family home. Allstate’s ongoing refusal to provide a fair and

             equitable settlement for necessary repairs continues to confine Jesus, Jessica, and their three

             children, to living in their fifth wheel trailer, where they have lived since Allstate received notice of

             their claim back in September 2017.

                     20.          Plaintiffs contend that, upon information and belief, Allstate and Mr. Louis set out

             and overtly sought to under-scope, underpay, and ultimately minimize Plaintiffs’ Claim for covered

             damages. At minimum, Allstate ratified Mr. Louis’s unreasonable and improper “adjustment” of the

             Claim, resulting in Plaintiffs’ Claim effectively being denied in part as well as undervalued and

             underpaid. Plaintiffs have suffered actual damages resulting from Allstate’s and Mr. Louis’s wrongful

             acts and omissions as set forth above and further described herein.

                                                    V. CAUSES OF ACTION

                                                 Breach of Contract against Allstate

                     21.          An insurance policy is considered a contract under Texas law. Allstate failed to

             perform its contractual duties to adequately compensate Plaintiffs in accordance the terms of the

             Policy that it wrote and sold to Plaintiffs. Specifically, Allstate refused to pay the full proceeds of the

             Policy, although due demand was made for proceeds to be paid in an amount sufficient to cover the

             damaged property, and all conditions precedent to recovery upon the Policy had been carried out
                                                              Page 5 of 12

Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 8 of 20



             and accomplished by Plaintiffs. Allstate’s conduct constitutes a breach of the insurance contract

             between Allstate and Plaintiffs.

                              Non-Compliance by Allstate with the Texas Insurance Code,
                                           Unfair Settlement Practices

                     22.     Allstate’s conduct constitutes multiple violations of the TEXAS INSURANCE CODE,

             UNFAIR SETTLEMENT PRACTICES. TEX. INS. CODE §541.060(a). All violations under this provision

             are made actionable by TEX. INS. CODE §541.151.

                     23.     Falsehoods and misrepresentations under Texas law may be communicated by

             actions as well as spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

             Allstate’s misrepresentations by means of deceptive conduct include, but are not limited to: (1)

             failing to conduct a reasonable inspection and investigation of Plaintiffs’ damages; (2) stating—by

             way of Mr. Louis’s Estimate— that Plaintiffs’ damages were less extensive or severe than they

             actually were, resulting in the undervaluing of Plaintiffs’ damages; (3) using Mr. Louis’s own

             statements and conclusions about the scope and degree of the damage as a pretext for effectively

             denying covered damages and/or underpaying damages; and (4) failing to provide an adequate

             explanation for the inadequate payment(s) Plaintiffs in fact received.

                     24.     Allstate’s unfair settlement practice, as described above, of misrepresenting—by

             words and acts/omissions—to Plaintiffs material facts relating to the coverage at issue, constitutes

             an unfair method of competition and an unfair and deceptive act or practice in the business of

             insurance. TEX. INS. CODE §541.060(1).

                     25.     Allstate’s unfair settlement practice, as described above, of failing to attempt in good

             faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though its liability

             under the Policy was reasonably clear, constitutes an unfair method of competition and an unfair

             and deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).




                                                          Page 6 of 12

Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 9 of 20



                     26.     Allstate failed to explain to Plaintiffs the reasons for failing to include all covered

             damages in its evaluation and/or payment(s) on the Claim.             Furthermore, Allstate did not

             communicate that future settlements or payments would be forthcoming to pay for the entire

             amount of Plaintiffs’ loss, nor did it provide any explanation for the failure to adequately settle

             Plaintiffs’ Claim.   Allstate’s conduct is a violation of the TEXAS INSURANCE CODE, UNFAIR

             SETTLEMENT PRACTICES. TEX. INS. CODE §541.060(a)(3).

                     27.     Although promptly reported by Plaintiffs to Allstate, Allstate did not properly

             inspect the Property and failed to account for and/or undervalued many of Plaintiffs’ damages, both

             exterior and interior. Allstate’s unfair settlement practice, as described above, of refusing to pay

             Plaintiffs’ full Claim without conducting a reasonable investigation, constitutes an unfair method of

             competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

             CODE §541.060(7).

                              Non-Compliance by Allstate with the Texas Insurance Code,
                                          Prompt Payment of Claims Act

                     28.     Allstate’s conduct constitutes multiple violations of the TEXAS INSURANCE CODE,

             PROMPT PAYMENT OF CLAIMS ACT. All violations made under this provision are made actionable by

             TEX. INS. CODE §542.060.

                     29.     Allstate’s failure—and thus continuing delay—to remit full payment of the amounts

             owed on Plaintiffs’ Claim following its receipt of all items, statements, and forms reasonably

             requested and required, as described above, constitutes a non-prompt payment of the Claim. TEX.

             INS. CODE §542.058.

                                    Breach of the Duty of Good Faith and Fair Dealing

                     30.     Allstate’s conduct constitutes a breach of the common law duty of good faith and

             fair dealing that a Texas insurer owes to its policy holders on account of the disparity in bargaining

             power between an insurance company and its individual insureds with respect not only to the


                                                          Page 7 of 12

Copy from re:SearchTX
                 Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 10 of 20



             drafting of the contract of insurance itself, but also with respect to the handling and payment of

             insured claims.

                      31.      Allstate’s failure, as described above, to adequately and reasonably investigate and

             evaluate Plaintiffs’ Claim, despite the fact that at the very same time, Allstate knew, or should have

             known by the exercise of reasonable diligence, that its liability was reasonably clear, constitutes a

             breach of Allstate’s duty of good faith and fair dealing to Plaintiffs, which is both non-delegable and

             continues to exist until the relationship between the parties is ultimately changed to that of

             judgement debtor and judgement creditor, respectively.

                        Non-Compliance by Keith Randall Louis with the Texas Insurance Code,
                                           Unfair Settlement Practices

                      32.      Mr. Louis’s conduct constitutes multiple violations of the TEXAS INSURANCE CODE,

             UNFAIR SETTLEMENT PRACTICES. TEX. INS. CODE §541.060(a). All violations under this article are

             made actionable by TEX. INS. CODE §541.151.

                      33.      Mr. Louis is individually liable for his unfair and deceptive acts because he is a

             “person” as defined by TEX. INS. CODE §541.002(2). The term “person” is defined as “any

             individual, corporation, association, partnership, reciprocal or interinsurance exchange, Lloyd’s plan,

             fraternal benefit society, or other legal entity engaged in the business of insurance, including an

             agent, broker, adjuster or life and health insurance counselor.” TEX. INS. CODE §541.002(2) (emphasis

             added). (See also Liberty Mutual Insurance Co. v. Garrison Contractors, Inc., 966 S.W.2d 482, 484 (Tex.

             1998) (holding an insurance company employee to be a “person” for the purpose of bringing a cause

             of action against him or her under the TEXAS INSURANCE CODE and subjecting him or her to

             individual liability)).

                      34.      Mr. Louis’s unfair settlement practice, as described above, of misrepresenting to

             Plaintiffs material facts relating to the coverage at issue, constitutes an unfair method of competition




                                                          Page 8 of 12

Copy from re:SearchTX
                 Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 11 of 20



             and an unfair and deceptive act or practice in the business of insurance.             TEX. INS. CODE

             §541.060(a)(1).

                     35.       Mr. Louis’s unfair settlement practice, as described above, of failing to attempt in

             good faith to effectuate a prompt, fair, and equitable settlement of the Claim, even though liability

             under the Policy is reasonably clear, constitutes an unfair method of competition and an unfair and

             deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(a)(2)(A).

                     36.       The unfair settlement practice of Mr. Louis, as described above, of failing to

             promptly provide Plaintiffs with a reasonable explanation of the basis in the Policy, in relation to the

             facts or applicable law, for the offer of a compromise settlement of Plaintiffs’ Claim, constitutes an

             unfair method of competition and an unfair and deceptive act or practice in the business of

             insurance. TEX. INS. CODE §541.060(a)(3).

                     37.       Mr. Louis’s unfair settlement practice, as described above, of failing within a

             reasonable time to affirm or deny coverage of the Claim to Plaintiffs, or to submit a reservation of

             rights to Plaintiffs, constitutes an unfair method of competition and an unfair and deceptive act or

             practice in the business of insurance. TEX. INS. CODE §541.060(a)(4).

                     38.       Mr. Louis’s unfair settlement practice, as described above, of refusing to pay

             Plaintiffs’ Claim without conducting a reasonable investigation, constitutes an unfair method of

             competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

             CODE §541.060(a)(7).

                                                              Fraud

                     39.       Defendants are liable to Plaintiffs for common law fraud.

                     40.       Each and every one of the representations, as described above, concerned material

             facts for the reason that absent such representations, Plaintiffs would not have acted as they did, and

             which Defendants knew were false or made recklessly without any knowledge of their truth as a

             positive assertion.
                                                           Page 9 of 12

Copy from re:SearchTX
                 Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 12 of 20



                     41.     The statements were made with the intention that they should be acted upon by

             Plaintiffs, who in turn acted in reliance upon the statements, thereby causing Plaintiffs to suffer

             injury and constituting common law fraud.

                                                 Conspiracy to Commit Fraud

                     42.     Defendants are liable to Plaintiffs for conspiracy to commit fraud. Defendants were

             members of a combination of two or more persons whose object was to accomplish an unlawful

             purpose or a lawful purpose by unlawful means. In reaching a meeting of the minds regarding the

             course of action to be taken against Plaintiffs, Defendants committed an unlawful, overt act to

             further the object or course of action. Plaintiffs suffered injury as a proximate result.

                                                    VI. KNOWLEDGE

                     43.     All of the acts described above, together and singularly, were done “knowingly” as

             that term is used in the TEXAS INSURANCE CODE and were a producing cause of Plaintiffs’ damages

             described herein.

                                         VII. CONDITIONS PRECEDENT

                     44.     All conditions precedent to Plaintiffs’ claims for relief have been performed or have

             occurred and/or Defendants waived the same. This includes, but is not limited to, providing notice

             pursuant to TEXAS INSURANCE CODE 542A and pre-litigation alternative dispute resolution, if any.

                                                    VIII. DAMAGES

                     45.     Plaintiffs would show that all the acts as alleged herein, taken together or singularly,

             constitute the producing cause of the damages sustained by Plaintiffs.

                     46.     As previously mentioned, Plaintiffs’ covered losses have not been properly addressed

             or paid, which has prevented Plaintiffs from making necessary repairs, thus causing further,

             consequential damage, to the Property while also causing undue hardship and a burden on Plaintiffs.

             These damages and losses are a direct result of Defendants’ mishandling of Plaintiffs’ Claim in

             violation of the terms of the Policy at issue and of the laws set forth above.
                                                          Page 10 of 12

Copy from re:SearchTX
                 Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 13 of 20



                     47.     For breach of contract, Plaintiffs are entitled to regain the benefit of their bargain

             with respect to their purchase of the Policy, which is the amount of their Claim, together with

             attorneys’ fees under TEXAS CIVIL PRACTICE & REMEDIES CODE Section 38.001.

                     48.     For noncompliance with the TEXAS INSURANCE CODE, UNFAIR SETTLEMENT

             PRACTICES, Plaintiffs are entitled to actual damages, which include the loss of the benefits that

             should have been paid pursuant to the Policy, mental anguish, court costs, interest, and attorneys’

             fees. For knowing conduct of the acts and conduct described and complained of above, Plaintiffs

             are entitled to, and do hereby, seek recovery of three times their actual damages. TEX. INS. CODE

             §541.152.

                     49.     For noncompliance with the TEXAS INSURANCE CODE, PROMPT PAYMENT                      OF

             CLAIMS ACT, Plaintiffs are entitled to interest on the amount of the Claim as damages at the rate

             determined under TEX. INS. CODE §542.060, together with reasonable and necessary attorneys’ fees.

                     50.     For breach of common law duty of good faith and fair dealing, Plaintiffs are entitled

             to compensatory damages, including all forms of loss resulting from Defendants’ breach of their

             Duty, such as additional costs, economic hardship, additional losses resulting from nonpayment of

             the amount owed, exemplary damages, and damages for emotional distress.

                     51.     For the prosecution and collection of this Claim, Plaintiffs have been compelled to

             engage the services of the attorneys and law firms whose names are subscribed to this pleading.

             Therefore, Plaintiffs are entitled to recover a sum for the reasonable and necessary services of

             Plaintiffs’ attorneys in the preparation and trial of this action, including any appeals to the Court of

             Appeals and/or the Texas Supreme Court.

                                           IX. REQUEST FOR DISCLOSURE

                     52.     Plaintiffs request the defendants to disclose within 50 days the information or

             material required by Texas Rule of Civil Procedure 194. Plaintiff also requests the defendants to

             disclose all documents, electronic information, and tangible items that the defendant has in its
                                                         Page 11 of 12

Copy from re:SearchTX
                    Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 14 of 20



             possession, custody, or control and may use to support its claims or defenses as required by Texas

             Rule of Civil Procedure 190.2(b)(6).

                                                     X. JURY DEMAND

                      53.    Plaintiffs request that all causes of action alleged herein be tried before a jury

             consisting of citizens residing in Victoria County, Texas. Plaintiffs hereby tender the appropriate jury

             fee.

                                                            PRAYER

                      WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that upon trial hereof, said

             Plaintiffs have and recover such sums as would reasonably and justly compensate them in

             accordance with the rules of law and procedure, as to actual damages, treble damages under the

             TEXAS INSURANCE CODE, and all punitive and exemplary damages as may be found. In addition,

             Plaintiffs request the award of attorneys’ fees for the trial and any appeal of this cause, for all costs

             of Court on their behalf expended, for pre-judgment and post-judgment interest as allowed by law,

             and for all such other and further relief, whether by law or at equity, to which they may show

             themselves to be justly entitled.

                                                             Respectfully submitted,

                                                             WILLIAMS HART BOUNDAS EASTERBY LLP

                                                             By: /s/ Sean H. McCarthy
                                                                 Sean H. McCarthy
                                                                 State Bar No. 24065706
                                                                 P. Griffin Bunnell
                                                                 State Bar No. 24080815
                                                                 8441 Gulf Freeway, Ste 600
                                                                 Houston, TX 77017
                                                                 Telephone: 713-230-2200
                                                                 Fax: 713-643-6226
                                                                 Email: smccarthy@whlaw.com
                                                                 Email: gbunnell@whlaw.com

                                                             ATTORNEYS FOR PLAINTIFFS



                                                          Page 12 of 12

Copy from re:SearchTX
                                                                                       Filed
                        Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 15  of8/16/2019
                                                                                              20       10:49 AM
                                                                                                                                                Cathy Stuart
                                                                                                                                                District Clerk
                                                                                                                                   Victoria County, Texas
                                                                                                                               Court Stamp Here
                                                                                                                                          By: Bobbi Ellinger

                                                        RETURN OF SERVICE
        Notice: This document contains sensitive data

       Court
                                                                 District Court
                                                             267th Judicial District
                                                           of Victoria County, Texas

       Plaintiff                                                                                                  Cause #
                                                             JESUS LEAL; ET AL.
                                                                                                                            19-08-84791-C

       Defendant(s)                                                                                               Came to Hand Date/Time
                            ALLSTATE VEHICLE & PROPERTY INSURANCE COMPANY; KEITH RANDALL
                                                        LOUIS
                                                                                                                    8/14/2019          7:27 AM

       Manner of Service                                                                                          Service Date/Time
                                                                   Personal
                                                                                                                    8/14/2019          11:57 AM
       Documents                                                                                                  Service Fee:

                                                   CITATION; PLAINTIFF'S ORIGINAL PETITION

                                                                                                                                        $77.50

      I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
      am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
      and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
      herein.

      On 8/14/2019 at 11:57 AM: I served CITATION and PLAINTIFF'S ORIGINAL PETITION upon ALLSTATE VEHICLE &
      PROPERTY INSURANCE COMPANY c/o C T CORPORATION SYSTEM, REGISTERED AGENT by delivering 1 true
      and correct copy(ies) thereof, with ALLSTATE VEHICLE & PROPERTY INSURANCE COMPANY c/o C T
      CORPORATION SYSTEM, REGISTERED AGENT, INTAKE SPECIALIST, PERSON AUTHORIZED TO ACCEPT, who
      accepted service, with identity confirmed by subject stating their name, a black-haired black female approx. 25-35
      years of age, 5'6"-5'8" tall and weighing 200-240 lbs at 1999 BRYAN ST STE 900, DALLAS, TX 75201.

      My name is: Jirika T. Johnson. My date of birth is: 6/12/1976
      My address is: PO BOX 166213, IRVING, TX 75016, USA.
      My process server identification # is: PSC-12723. My Certification expires: 6/30/2020.
      I declare under penalty of perjury that the foregoing, RETURN OF SERVICE, is true and correct.

                   Dallas
      Executed in _________________ county, TX.




                                                                                                                  08/15/2019

                             Jirika T. Johnson                                                                    Date Executed




       Ref 248220 Leal                                                                                            Tracking # 0041242290
                    0040860597                                                           The Cook Law Firm PLLC



Copy from re:SearchTX
                                                                                       Filed
                        Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 16  of8/20/2019
                                                                                              20       11:21 AM
                                                                                                                                                Cathy Stuart
                                                                                                                                                District Clerk
                                                                                                                                   Victoria County, Texas
                                                                                                                               Court Stamp Here
                                                                                                                                         By: Rhonda Stone

                                                        RETURN OF SERVICE
        Notice: This document contains sensitive data

       Court
                                                                 District Court
                                                             267th Judicial District
                                                           of Victoria County, Texas

       Plaintiff                                                                                                  Cause #
                                                             JESUS LEAL; ET AL.
                                                                                                                            19-08-84791-C

       Defendant(s)                                                                                               Came to Hand Date/Time
                            ALLSTATE VEHICLE & PROPERTY INSURANCE COMPANY; KEITH RANDALL
                                                        LOUIS
                                                                                                                    8/09/2019          10:29 AM

       Manner of Service                                                                                          Service Date/Time
                                                                   Personal
                                                                                                                    8/19/2019           5:39 PM
       Documents                                                                                                  Service Fee:

                                                   CITATION; PLAINTIFF'S ORIGINAL PETITION

                                                                                                                                        $87.50

      I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
      am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
      and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
      herein.

      On 8/19/2019 at 5:39 PM: I served CITATION and PLAINTIFF'S ORIGINAL PETITION upon KEITH RANDALL LOUIS
      by delivering 1 true and correct copy(ies) thereof, with KEITH RANDALL LOUIS, Who accepted service, with identity
      confirmed by subject saying yes when named, a white male approx. 45-55 years of age, 5'10"-6'0" tall, weighing
      200-240 lbs with gray hair at 1292 TWEEDY ROAD, VALLEY MILLS, TX 76689-2535.

      My name is: John Seymore. My date of birth is: 6/02/1966
      My address is: P O BOX 701, China Spring, TX 76633, USA.
      My process server identification # is: PSC-13549. My Certification expires: 12/31/2019.
      I declare under penalty of perjury that the foregoing, RETURN OF SERVICE, is true and correct.

                   McLennan
      Executed in _________________ county, TX.




                                                                                                                  08/19/2019

                               John Seymore                                                                       Date Executed




       Ref 248220 Leal                                                                                            Tracking # 0041473276
                    0040860598                                                           The Cook Law Firm PLLC



Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 17Filed 8/23/2019 3:26 PM
                                                                                     of 20
                                                                                                                 Cathy Stuart
                                                                                                                 District Clerk
                                                                                                       Victoria County, Texas
                                                                                                            By: Bobbi Ellinger
                                                              CAUSE NO. 19-08-84791-C

                JESUS LEAL and JESSICA LEAL                                  IN THE DISTRICT COURT

                     Plaintiffs,
                v.
                                                                             267TH DISTRICT COURT
                ALLSTATE VEHICLE & PROPERTY
                INSURANCE COMPANY and KEITH
                RANDALL LOUIS
                                                                             VICTORIA COUNTY, TEXAS
                     Defendants.

                     DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE

             TO THE HONORABLE JUDGE OF SAID COURT:

                       COMES NOW ALLSTATE VEHICLE & PROPERTY INSURANCE COMPANY,

             Defendants in the above styled and numbered cause of action, and in response to the complaints

             filed against them, would respectfully show unto this Honorable Court and Jury as follows:

                                                              I. GENERAL DENIAL

                       Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies

             each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and

             demand strict proof thereon by a preponderance of the credible evidence in accordance with the

             Constitution and laws of the State of Texas.

                                                              II. SPECIFIC DENIALS

                       In addition to any Notice required by the applicable insurance policy, Defendant denies

             that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance

             Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

             Plaintiff’s failure to provide the required notice under §542A.003 prior to the filing of this action

             constitutes a breach of that statute. Because Plaintiff’s failed to give the notice required by

             §542A.003(b)(2) before filing this action, Plaintiffs are not entitled to recover attorneys’ fees


              Leal, et al. vs. Allstate                                                                  Page 1 of 4
              Defendants’ Original Answer and Request for Disclosure
              0472088285.1


Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 18 of 20



             incurred after the date this defense was pled.

                       Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

             which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

             by the applicable insurance policy.

                       Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under

             applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the

             Texas Civil Practice and Remedies Code.

                       Defendant hereby gives notice that it intends to rely upon such other defenses as may become

             available or apparent during the course of discovery and thus reserves its right to amend this answer.

                                                     III. REQUEST FOR DISCLOSURE

                       Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose

             within thirty days of service of this request, the information and material described in Rule 194.2(a)

             through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,

             Defendant further requests disclosure of any and all documents, electronic information, and

             tangible items that you have in your possession, custody or control and which may be used to

             support your claims or defenses.

                                                                IV. JURY DEMAND

                       Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil

             Procedure and tenders the jury fee.

                                         V. DESIGNATED E-SERVICE EMAIL ADDRESS

                       The following is the undersigned attorney’s designation of electronic service email address

             for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

             21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic



              Leal, et al. vs. Allstate                                                                       Page 2 of 4
              Defendants’ Original Answer and Request for Disclosure
              0472088285.1


Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 19 of 20



             service email address, and service through any other email address will be considered invalid.



                       WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE VEHICLE &

             PROPERTY INSURANCE COMPANY, prays that the Plaintiff recover nothing of and from the

             Defendants by reason of this suit, that Defendants be discharged without delay, with costs of court, and for

             such other and further relief, both general and special, at law and in equity, to which Defendants may show

             itself justly entitled, and for which Defendants will in duty bound, forever pray.

                                                                        Respectfully submitted,

                                                                        SUSAN L. FLORENCE & ASSOCIATES




                                                                        MICHAEL MAUS
                                                                        TBN: 24008803
                                                                        811 Louisiana St Ste 2400
                                                                        Houston, TX 77002-1401
                                                                        HoustonLegal@allstate.com
                                                                        (713) 336-2842
                                                                        (877) 684-4165 (fax)

                                                                        ATTORNEY FOR DEFENDANT
                                                                        ALLSTATE VEHICLE & PROPERTY
                                                                        INSURANCE COMPANY




              Leal, et al. vs. Allstate                                                                        Page 3 of 4
              Defendants’ Original Answer and Request for Disclosure
              0472088285.1


Copy from re:SearchTX
                  Case 6:19-cv-00082 Document 1-3 Filed on 09/13/19 in TXSD Page 20 of 20



                                                         CERTIFICATE OF SERVICE

                       Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

             original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

             correct copy of Defendants' Original Answer has been delivered to all interested parties on the 23rd day of

             August, 2019, to:

             WILLIAMS HART BOUNDAS EASTERBY LLP
             Sean H. McCarthy
             P. Griffin Bunnell
             8441 Gulf Freeway, Ste 600
             Houston, TX 77017
             Telephone: 713-230-2200

             ATTORNEYS FOR PLAINTIFFS                                  VIA E-SERVE




                                                                       MICHAEL MAUS




              Leal, et al. vs. Allstate                                                                         Page 4 of 4
              Defendants’ Original Answer and Request for Disclosure
              0472088285.1


Copy from re:SearchTX
